Citation Nr: 1335074	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to October 1970, and from November 1971 to October 1973, and from June 1, 1976, to June 24, 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

As relevant to the Veteran's application to reopen his claim of entitlement to service connection for PTSD, the Board notes that such claim was previously denied in December 2001 and June 2004.  The December 2001 rating decision and June 2004 rating letter also denied service connection for depression.  However, the Veteran has not requested that a claim for service connection for depression be reopened. In this regard, the Board is cognizant that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in the instant case, the Board finds that the Veteran's petition to reopen a claim of service connection is limited to PTSD.  In the Veteran's December 2001 claim, he expressly requested service connection for depression and PTSD.  The RO denied the claim, and he did not appeal that decision.  The Board further notes that in March 2004, the Veteran submitted a claim for "psych."  The Veteran did not respond to an April 2004 letter from VA requesting new and material evidence to reopen the claim.  In a June 2004 letter, the RO notified the Veteran that it had to deny his claim as no evidence at all had been submitted.  No further correspondence was received from the Veteran until the petition to reopen the claim for service connection for PTSD received August 2008.  As the Veteran has demonstrated an ability to differentiate making claims based on the different psychiatric disorders, the Board has not considered depression as part of the claim to reopen.

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal with the exception of a September 2013 appellate brief.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final December 2001 rating decision and a final June 2004 decision, the RO denied entitlement to service connection for PTSD.

2.  Evidence associated with the claims file since the unappealed June 2004 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The June 2004 decision that denied the Veteran's claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the petition to reopen a claim for entitlement to service connection for PTSD, because the claim is being reopened and remanded for further development, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

II.  Application to Reopen Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Additionally, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending the beginning of the appeal period.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is where new and material evidence is presented or secured with respect to a claim which has been disallowed; in such a circumstances the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

During the course of the appeal, the Veteran has reported several stressors. Specifically, the Veteran contends that he has PTSD due to an in-service stressful event when his friend died in service.  The Veteran avers that hearing the news of the death and thought that he could have prevented it constitutes a stressful, traumatic event in service.  The Veteran also contends that he experienced racial prejudice in-service, suffered a personal assault, and had to watch traumatic video footage of wounded civilian, enemy, and downed aircraft in-service.

The Veteran's claim for service connection for PTSD was originally denied in a December 2001 rating decision in which the RO found that there was no diagnosis of PTSD and no credible supporting evidence that an in-service stressful experience occurred.  In December 2001, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for PTSD was received until March 2004, when VA received his application to reopen the claim.  In March 2004, the Veteran submitted a petition to reopen a claim for "psych."  He did not respond to an April 2004 letter from VA requesting additional information to support the petition to reopen.  In a June 2004 decision, the RO notified the Veteran that the claim was denied because no evidence had been submitted.  The Veteran did not respond, with either a notice of disagreement or the submission of any relevant evidence.  Therefore, the December 2001 rating decision and June 2004 decision are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The Veteran filed a petition to reopen a claim for service connection for PTSD in August 2008.  Evidence of record at the time of the June 2004 decision includes the Veteran's service treatment records and VA treatment records which are silent for a diagnosis of PTSD or verification of an in-service stressor.  The VA records document diagnoses of polysubstance abuse, depressive disorder, personality disorder, bipolar disorder, and dysthymic disorder.

Since the June 2004 decision, additional evidence consisting of VA treatment records with diagnoses of PTSD based on childhood trauma and personal assaults, lay statements alleging stressors not previously considered, the report of a July 2010 VA examination, and a JSRRC confirmation of one of the Veteran's in-service stressors, was added to the record.

The Board concludes that the evidence received since the prior final denial is new and material in that it was not previously submitted to VA and because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the JSRRC confirmed the death of the Veteran's friend due to barbiturate intoxication, and the RO conceded his stressor relating to this event.  This additional evidence is not cumulative of the evidence of record at the time of the June 2004 decision as there was no confirmation of an in-service stressor previously of record. Additionally, there are now VA treatment records containing diagnoses of PTSD. 

The new evidence is presumed credible for the purposes of evaluating the application to reopen the claim for service connection. Justus, supra.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underling claim of service connection for PTSD.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

First, this file must be remanded for due process considerations.  In August 2013, the Veteran submitted a statement and supporting evidence alleging a personal assault as a PTSD stressor.  This evidence was not previously considered and it was not reviewed by the RO in conjunction with the issue on appeal.  The record does not contain a waiver of RO jurisdiction with regard to the evidence submitted since the last supplemental statement of the case (SSOC) on this claim, and on remand, all evidence received since the January 2013 SSOC must be considered. See 38 C.F.R. §§ 19.37, 20.1304 (2012).  Therefore, additional examination is needed.

Regarding the claimed stressor that the Veteran suffered an in-service personal assault, the Board notes that this incident has not been corroborated.  See August 2013 statement.  Pursuant to regulation, however, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (2013).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

Additionally, the Board notes that the Veteran's only stressor that has been verified relates to the death of his friend during service.  The Veteran's other claimed stressors of having experienced racial prejudice, watching traumatic videos, and the in-service personal assault have not been verified and attempts to verify these stressors should be made through the appropriate sources.

Second, an examination is required.  Regardless of whether there is verification of stressors, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran underwent a VA PTSD examination in July 2010.  At that time, the examiner diagnosed history of alcohol abuse, cannabis abuse and cocaine dependence with an episodic history of depression, not otherwise specified.  The examiner concluded that the Veteran does not meet the diagnostic criteria for PTSD.  He stated that it was not at least as likely as not that any of the Veteran's Axis I diagnoses are caused by or exacerbated by the Veteran's stressor of his friend's death.  Although the examiner addressed the death of the Veteran's friend, he did not otherwise indicate whether such stressors were adequate to support a diagnosis of PTSD.  The Board also observes that VA outpatient records include a diagnosis of PTSD related to childhood physical trauma and a number of physical assaults.  It is unclear whether these diagnoses are based on the Veteran's alleged in-service physical assault.  The examiner also did not address the presence of diagnoses of PTSD. 

Third, remand is required to attempt to obtain all service treatment records.  In a September 2013 statement, the Veteran observed the absence of in-service mental health treatment records.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available service records are associated with the record.  Although the service treatment records associated with the claims file contain some mental health records, it is unclear whether additional records are available, particularly since many mental health treatment records are kept separately from service treatment records.  Accordingly, remand is required to attempt to obtain these records. 

While on remand, the RO/AMC should obtain recent VA medical records.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the most recent VA records are dated in December 2010.  Accordingly, those records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for PTSD.  The letter should include the criteria necessary to support service connection for PTSD, to include based on in-service personal assault. 38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2. Obtain any mental health treatment records from the Veteran's multiple periods of service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  If unable to obtain any additional records, a formal finding should be completed.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

4.  Make additional attempts to verify the Veteran's reported stressors.  All efforts to document the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to obtain a clinical opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran has PTSD causally related to active service (feelings of racial prejudice, watching videos of casualties and downed aircraft, a personal assault, and any verified stressor).  The RO should advise the examiner as to what specific stressor events in service have been corroborated.  

The examiner is required to address the following:

(a) Identify all current psychiatric diagnoses.  If there are no diagnoses of PTSD, address the presence of the PTSD diagnosis in the record.

(b) If the Veteran is diagnosed with PTSD, the examiner is requested to state whether it is at least as likely as not related to any verified in-service stressor.

(c) If the Veteran is diagnosed with an Axis I disorder other than PTSD, the examiner is requested to state, for each diagnosis, whether it is at least as likely as not related to active military service or events therein.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

The Veteran's entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


